DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on February 18, 2022.  Claims 6-8 and 14-16 have been cancelled.  Claims 21-26 are newly added.  Thus, claim 1-5, 9-13 and 17-26 are pending.  Claims 1, 9 and 17 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.  

Allowable Subject Matter
Claims 1-5, 9-13 and 17-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, WO2015136958A1 to Okada et al. (hereinafter “Okada”), discloses an area of the margin time Tcsf and the margin time Tcsb related to the oncoming vehicle 200 is defined as the oncoming vehicle margin area (ARV), and the area of the margin time Tpcf and the margin time Tpsb related to the pedestrian 300 is defined as the pedestrian margin area (ARP). Yes. Note that the distance is obtained by multiplying each margin time by the moving speed of the oncoming vehicle 200 or the pedestrian 300 (see page 11).
With respect to independent claim 1, Okada, taken singly or in combination with other prior art of record does not disclose or teach the controller is configured to set, . . ., a virtual area . . ., wherein the virtual area advances towards the own vehicle as the oncoming vehicle advances, and extends in the advancing direction of the oncoming vehicle, set a rear end of the virtual area at a position of the rear end of the oncoming vehicle, in combination with other limitations of the claim.
With respect to independent claims 9 and 17, Okada, taken singly or in combination with other prior art of record does not disclose or teach setting, . . ., a virtual area . . ., wherein the virtual area advances towards the own vehicle as the oncoming vehicle advances, and extends in the advancing direction of the oncoming vehicle, setting a rear end of the virtual area at a position of the rear end of the oncoming vehicle, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661